UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6178



CHARLES STRAUGHTER,

                                            Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-865)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Straughter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Straughter, a federal prisoner, appeals from the

district court's order dismissing without prejudice his 28 U.S.C.

§ 2241 (2000) petition, which challenged the Bureau of Prisons’

computation   of   good    time   credits,   for   failure   to   exhaust

administrative remedies.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Straughter v. Stansberry, No. CA-04-865

(E.D.N.C. filed Jan. 10, 2005; entered Jan. 19, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -